MEMORANDUM **
Nfn Suwandi, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ decision summarily affirming an Immigration Judge’s (“IJ”) decision denying his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252, and we review for substantial evidence. Andriasian v. INS, 180 F.3d 1033, 1040 (9th Cir.1999). We deny the petition.
Substantial evidence supports the IJ’s finding that the harm Suwandi suffered did not rise to the level of past persecution. See Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995). Substantial evidence also supports the IJ’s finding that Suwandi failed to demonstrate a well-founded fear of future persecution because he failed to show the “comparatively low” individualized risk required by Sael v. Ashcroft, 386 F.3d 922, 927 (9th Cir.2004). Moreover, as the IJ noted, Suwandi’s family continues to live in Indonesia without incident. See Aruta v. INS, 80 F.3d 1389, 1395 (9th Cir.1996).
Because Suwandi failed to establish eligibility for asylum, he necessarily fails to meet the requirements for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Substantial evidence also supports the IJ’s denial of Suwandi’s CAT claim because Suwandi failed to demonstrate that it is more likely than not that he would be tortured if removed to Indonesia. See Bellout v. Ashcroft, 363 F.3d 975, 979 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.